566- /S
ORIGINAL                                CASE NOS. PD-0566-15
                                                                                         COURT OF GRIPPAL APPEALS

                                                                                                AUG 13 2015

IN RE                                                     IN THE                           Abel Acosta, Clark
INIUBONG EBONG,                                           COURT OF


TDCJ-CTD#01908828                                         CRIMINAL APPEALS                             FILED IN
                                                                                           COURT OF CRIMINAL APPEALS

                PETITIONER EBONG'S MOTION FOR RECONSIDERATION OF
                                                                                                       JG 13 2G15
                           DISMISSAL OF PDR'S AS BEING UNTIMELY

                                                                                                 Abel Acosta, Clerk
TO THE HONORABLE JUDGES OF T6HE COURT OF CRIMINAL APPEALS:

        Comes now, your Petitioner, Iniubong Ebong, TDCJ-CID#01908828, proceeding inpro se in the

above-styled and numbered causes and files this, his Motion for Reconsideration of his PDR being

Dismissed as being untimely filed and in support thereof, would show the Court as follows:




                                           Procedural History


        On March 04, the Clerk of the Court issued a notice to Petitioner that his PDR had been

dismissed. A panel of the Fourteenth Court of Appeals affirmed thejudgment and sentence entered by the

trial court in an unpublished decision rendered April 09, 2015. (See Iniubong Ebong v. State, No. 14-14-

00070-CR). Petitioner filed one motion for an extension of time, which was granted by the Court

allowing Petitioner up to and including, Friday, July 10, 2015, in which to file his pro se PDR.

Additionally, as an incarcerated litigant, Petition filed a motion to suspend Rule 9(c), Tex. R. App. P.,

which the Court granted requiring him to only file one copy of his PDR. Petitioner signed and dated his

PDR on July 09, 2015 and placed it in the prison mail box for the prison authorities to send to the clerk of

the Court for filing, making it timely filed pursuant to both the State and Federal mail box rules. (See PD-

0566-15, at 18). On July 22, 2015, the Court dismissed Petitioner's PDR as being "untimely filed." (See
Appendix A). Petitioner received the notice of dismissal on Tuesday, July 28, 2015. This proceeding
followed.



                                                      II.



                                        Morion for Reconsideration



         Petitioner relies upon two procedural rules of law adopted by theTexas Supreme Court to remedy

the alleged deficient filing. First, Petitioner would direct the attention of the Court to the Texas Rules of

Appellate Procedure, Rule 4, infra:


A.       Rule 4. Time and Notice Provisions



4.1. Computing Time


(a) In General. The day of an act, event, or default after which a designated period begins to run is not

included when computing a period prescribed or allowed by these rules, by court order, or by statute.

The last day of the period is included, but if that day is a Saturday, Sunday, or legal holiday, the period

extends to the end of the next day that is not a Saturday, Sunday, or legal holiday.


9.2. Filing


(b) Filing by Mail.


(1) Timely Filing. A document received within ten days after the filing deadline is considered


timely filed if:


(A) it was sent to the proper clerk by United States Postal Service or a commercial


delivery service;
 (B) it was placed in an envelope or wrapper properly addressed and stamped; and

 (C) it was deposited in the mail or delivered to a commercial delivery service on or before the last day for
filing.

          Petitioner submits that he signed his PDR on Friday, July 09, 2015 and placed it into the prison

mail box for the prison authorities to forward to the Clerk of this Court for filing. Therefore, Petitioner is

unaware of what the actual post marked date was on the envelope containing his petition. Thereafter, the

clerk of the Court dismissed Petitioner's PDR as being untimely on July 22, 2015. It is Petitioner's

position and understanding that once an inmate places his pleading(s) in the prison mail box for

forwarding to the clerk of a court for filing (State or Federal) he has no control on how his pleadings are

actually handled and/or forwarded for filing by the prison authorities entrusted and therefore, Petitioner

requests that the Court reconsider the timeliness of the filing of his PDR by an incarcerated indigent pro

se litigant and thereafter reinstate his PDR as being timely under the circumstances and law encompassed
in the instant motion.



B.        Federal Mail Box Rule Extended to State Filings


          In Campbell v. State., PD-1081 -09, this Court held in relevant part:

          We granted appellant's sole ground for review, that he filed pro se: "The court of appeals
          erred in holding that the mailbox rule filing and received by clerk after deposited within ten
          days applied to indigent criminal defendants acting pro se." An amended brief has been filed
          by "Counsel for Appellant." In that brief, appellant asserts that the court of appeals "erred in
          holding that the ten-day late-filing requirement, incorporated into TEX.R. CIV. P. 5 and
          TEX.R.APP. P. 9.2, applies to an indigent, incarcerated litigant acting pro se." He asks,
          "Should pro se, incarcerated litigants be exempted from enforcement of the ten-day filing
          proviso embedded within TEX.R. CIV. P. 5 and TEX.R.APP. P. 9.2(b)(1)?"

          In Texas, the mailbox rule is encompassed by TEX.R.APP. P. 9.2(b) and TEX.R. CIV. P. 5.
          Rule 9.2(b) provides that, if filed by mail, a document received within ten days after the
          filing deadline is considered timely filed if: 1) it was sent to the proper clerk by United
          States Postal Service first-class, express, registered, or certified mail; 2) it was placed in an
          envelope or wrapper properly addressed and stamped; and 3) it was deposited in the mail on
          or before the last day for filing. Rule 5 also provides that additional time to file is permitted,
          including specific provisions that if any properly addressed and stamped document in an
envelope or wrapper sent to the proper clerk by first-class United States mail and deposited
in the mail on or before the last day for filing, and received by the clerk not more than ten
days after the last day for filing, shall be filed by the clerk and be deemed filed in time.

The Supreme Court also pointed out that, "[ujnlike other litigants, pro se prisoners cannot-
personally travel to the courthouse to see that the notice is stamped "filed' or to establish the
date on which the court received the notice." Houston v. Lack, 487 U.S. at 271, 108 S. Ct.
2379. The Court also noted that pro se prisoners are forced to entrust their appeals to the
vagaries of the mail, while other litigants who use that method can "place the notice directly
into the hands of the United States Postal Service (or a private express carrier); and they can
follow its progress by calling the court to determine whether the notice has been received
and stamped, knowing that if the mail goes awry they can personally delivernotice at the last
moment or that their monitoring will provide them with evidence to demonstrate either
excusable neglect or that the notice was not stamped on the day the court received it." Id. It
also notes that "[p]ro se prisoners cannottake any of these precautions; nor, by definition, do
they have lawyers who can take these precautions for them."

The Supreme Court recognizes that "[w]orse, the pro se prisoner has no choice but to entrust
the forwarding of his notice of appeal to prison authorities whom he cannot control or
supervise and who may have every incentive to delay." Id. "No matter how far in advance
the pro se prisoner delivers his notice to the prison authorities, he can never be sure that it
will ultimately get stamped 'filed' on time." Id. (Emphasis in original.) "And if there is a
delay the prisoner suspects is attributable to the prison authorities, he is unlikely to have any
means of proving it, for his confinement prevents him from monitoring the process
sufficiently to distinguish delay on the part of prison authorities from slow mail service or
the court clerk's failure to stamp the notice on the date received." Id. It also recognizes that
"[unskilled in law, unaided by counsel, and unable to leave the prison, [the pro se prisoner's]
control over the processing of his notice necessarily ceases as soon as he hands it over to the
only public officials to whom he has access — the prison authorities — and the only
information he will likely have is the date he delivered the notice to those prison authorities
and the date ultimately stamped on his notice." Id. at 271-72, 108 S. Ct. 2379.



Like our sister courts, we decline to penalize a pro se inmate who timely delivers a
document to the prison mailbox. We find the analysis of the United States Supreme Court in
Houston v. Lack to be compelling. We see no reason for this Court to hold contrarily to both
the United States and Texas Supreme Courts. Therefore, we shall apply those considerations
to an analogous situation, such as the present case.



We hold that the pleadings of pro se inmates shall be deemed filed at the time they are
delivered to prison authorities for forwarding to the court clerk. Accordingly, we reverse the
judgment of the court of appeals and remand this cause to that court for further proceedings
consistent with this opinion. Id.
Campbell v. State, 320 S.W.3d 338.

        Like the litigant in Campbell, Petitioner has had to rely on prison authorities receiving his

pleadings after they are placed into the prison mailbox to then timely forward them to this Court for

its consideration.



                                          CONCLUSION


        Accordingly, Petitioner would respectfully request that this Honorable Court extend the

provisions of the State and Federal mail box rule(s) to the previous filing of his PDR, which, as

demonstrated in the certificate of service of those pleadings, shows he signed and placed his PDR in

the prison mail box on July 09, 2015, the day before the deadline for same to be filed.


                                   CERTIFICATE OF SERVICE


        I, Iniubong Ebong, TDCJ-CID#01908828, Petitioner, pro se, herein certifie that a true

and correct copy of the above and foregoing Petition for Discretionary Review was sent to the

Denton County District Attorney, and The State Prosecuting Attorney, by placing same, in the

prison mail box, first-class, postage paid, for the prison authorities to forward on this the 2nd day

of August, 2015.




        SIGNED on this the 2nd day of August 2015.



                                                 Respectfully submitted,




                                         Livingston, Texas 77351-8580
                                 CERTIFICATE OF SERVICE


       I, Iniubong Ebong, TDCJ-CID#01908828, Petitioner, pro se, herein certifies that a true

and correct copy of the above and foregoing Motion for Reconsideration was sent to the Hams

County District Attorney, and The State Prosecuting Attorney, by placing same, in the prison

mail box, first-class, postage paid, on this the 2nd day of August, 2015.




                                                                            r, Pro se
APPENDIX

   A
            °FFi^L^0TICE FR0M C0URT 0F CRIMINAL APPEALS OF TEXAS F1LE COPY
               P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
7/22/2015                          ,     .", ,-.'•        „rta „
EBONG, INIUBONG            Tr; Ct No. 1374974:                  ^ ^ pdS^
Ss^Su^kS11'8 Rro Se «°" ^ ^retionary revie^af£J
                                                                      Abe! Acosta, Clerk
                        INIUBONG EBONG
                        TDC# 1908828
                        POLUNSKY UNIT
                        3872 FM 350 S.
                        HUNTSVILLE, TX 77351-8580
                                                                                                                                                                                                                            =T ^                  F   S=
~   .#-s i5w.fvSSf. j f     V. sift-   ..Ir-A f.
                                                                                                                                 CQ T1 ^                   O




                                                                                                                                  X             CO         Z3
                                                                                                                                 03             O          CO
                                                                                                                                  CO            c
                                                                                                                                                »—1-       ^
                                                                                                                                                           O
                                                                                                                                  -si
                                                                                                                                  CO                       CD
                                                                                                                                  en                       O
                                                                                                                                  —*•                      00
                                                                                                                                                           00
                                                                                                                                                           K>
                                                                                                                                                           00




                                                                                         '   , '               L   >•   „




                                                       *.>» >                                              1
                                                                                                                   r,4ji'*-•('
                                                                                                                                           ^


                                                                                                       f            »
                                                                                                   -       *
                                                       >   «        i -r »
                                                                                                                            'r *
                                                                                                                                      •*




                                                                                                   »                .       -j             t
                        P   CD              f                            'V*   2                                            4!*

                                                           T1   t




             t
                       co co 3 o            f- -                               '•'.If*
                       co Q3 5 S"               ,V .
                      -*•     > Q
                      ""*    2 ®
            4*        CO      CD ^
                      o      0)
                      CO     CO                                                                                    




                  N                    0)




                                       00